Citation Nr: 0731503	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-19 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as being secondary to the veteran's service-connected 
type 2 diabetes mellitus.

2.  Entitlement to service connection for heart disease to 
include as being secondary to the veteran's service-connected 
type 2 diabetes mellitus.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1974; he also had three years, five months, and twenty-one 
days of undocumented active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a claim for benefits in August 2003.  
He asked that service connection be found for a back 
disability, a neck condition, hypertension secondary to his 
diabetes mellitus, and a heart disability also secondary to 
his diabetes mellitus.  With respect to the disabilities 
involving the heart, the veteran has asserted that the two 
disabilities are inextricably intertwined with his service-
connected diabetes mellitus.  He has contended that his heart 
disease was either caused by or the result of his diabetes 
mellitus.  Alternatively, he avers that his diabetes mellitus 
has detrimentally aggravated his heart conditions or affected 
the treatment of his multiple heart disabilities.

The veteran has also claimed that while he was in service, he 
injured both his back and neck.  He maintains that he 
received treatment for both while in service and that he has 
continued to suffer from manifestations and symptoms produced 
to chronic conditions of the back and neck.  He has appealed 
the RO's denial of his claim.

The RO has said, through its Statement of the Case, issued in 
April 2005, that the VA examiner's opinion concerning the 
veteran's claim involving heart disease and hypertension is 
more credible than the doctor's opinion provided by the 
veteran.  It is noted that the examination on which the RO 
based its opinion thereon was provided by a physician's 
assistant, not a physician.  The counter-opinion supplied by 
the veteran was accomplished by a medical doctor.  Moreover, 
the physician's assistant's opinion does not address the 
conclusions offered by the veteran's doctor nor does it 
discuss the medical treatise submitted by the veteran in 
support of his claim.  In fact, there is no indication that 
the physician's assistant even reviewed the treatise or the 
doctor's contentions.  

The Board believes that there is a lack of medical 
information and as such, it is the opinion of the Board that 
these issues should be returned to the RO for the purpose of 
obtaining such an opinion.  That is, the Board believes that 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, 
including the opinion provided by the veteran's private 
physician, should be accomplished, so that the disability 
evaluation will be a fully informed one in regards to the 
appellant's claims.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA [Veterans Claims Assistance Act of 2000 - 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006)], it is the Board's opinion that such an 
examination should be afforded the veteran before the Board's 
decision on the merits of his claim is issued.  See also 38 
C.F.R. § 4.2 (2007) (". . . if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2007) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  Because a physician has not commented 
specifically on the veteran's contentions and assertions, the 
claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
veteran's contentions.

The Board would add that with a claim involving secondary 
service connection, the VCAA requires not only that the VA 
(through the VCAA letter) inform the veteran how he can 
prevail on his service connection claim, but the VA must 
discuss the difference in direct service connection and 
service connection secondary to a service-connected disorder.  
Because the VA has not done this, these issues are also 
returned to the RO/AMC so that another, more complete, VCAA 
letter and the discussion of secondary service connection may 
be accomplished.

As reported above, the veteran has appealed two other issues 
- those involving the neck and back.  The veteran has 
intimated that the VA has not obtained all of the veteran's 
service medical records.  He maintains that there are over 
three years of medical information missing from the files.  
In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated that VA must make more than a single attempt 
to locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre, at 1331-32; see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  It is unclear from the record whether the RO has 
attempted to locate the veteran's reportedly missing service 
medical records.  Moreover, it has not informed the of its 
inability to obtain any possible missing service medical 
records.  Also, there is no indication that the RO has 
attempted to obtain any surgical reports from the service 
hospitals nor has it gone to the appropriate service agency 
to confirm whether the veteran was on "sick call" during 
the time in question.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  Because the veteran's 
service medical records may not be fully available for 
review, it seems clear to the Board that there is a 
heightened duty to inform the veteran how he can prevail on 
his claim, including the submitting of alternative evidence 
that may be sufficient to validate and corroborate his claim.  

Therefore, the AMC/RO should contact the veteran and advise 
him that, in light of his missing/damaged records, he may 
provide such alternative evidence.  Additionally, the veteran 
is notified by this Remand that he may submit such 
alternative evidence.

VA also has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  As noted above, the veteran has claimed that he 
now suffers from disabilities of the neck and lower back that 
are related to the duties he performed while on active duty.  
The record reflects that a VA doctor has not opined as to 
whether the veteran now has either disability and whether any 
found disability is the result of or may be related to the 
veteran's military service.  It is the decision of the Board 
that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment 
(the complete claims folder) so that the disability 
evaluations will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, and in 
light of the applicable provisions of the VCAA, it is the 
Board's opinion that such an examination should be afforded 
the veteran before the Board issues a determination on the 
merits of his claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b)(1) (2007), 
and the applicable Court holdings are 
fully complied with and satisfied as to 
the issues on appeal.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issues on appeal.  The RO/AMC must 
specifically inform the veteran how he 
can prevail on his claim for service 
connection secondary to a service-
connected disability.  

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2004 for the disabilities 
now the subject of this appeal, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2007).

3.  The AMC/RO should contact the veteran 
and inform him of the possible missing 
service medical records.  The AMC/RO 
should advise the veteran that he can 
submit alternate evidence to support his 
claim, including, including statements 
from service medical personnel; 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which and private 
physicians from whom he may have received 
treatment, especially during service or 
soon after discharge; letters written 
during service; and insurance 
examinations.

The AMC/RO is instructed to inform the 
appellant that the Court has held that 
the "duty to assist is not always a one-
way street," and that the veteran has an 
affirmative duty to assist the VA with 
the reconstruction of his records.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).  All obtained evidence should be 
included in the claims folder for future 
review.  If no additional evidence is 
received, this should be noted in the 
claims folder.

4.  The AMC/RO should attempt to complete 
the development of the evidence with 
regard to the possibly missing service 
medical records in accordance with the 
provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29, by 
sending a NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The RO should supply the veteran's 
date of birth, dates of active duty, and 
any other relevant information in its 
possession.  Then, the AMC/RO should 
contact the NPRC and request copies of 
all the veteran's personnel records and 
any hospital records for his period of 
military service prior to June 1968.  

Additionally, the AMC/RO should also 
request all secondary sources of service 
medical records such as Surgeon General's 
Office (SGO) reports and the actual 
surgical/clinical records from any 
clinics/hospitals/medical centers the 
veteran claims provided treatment to him.  

Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.  Moreover, the veteran 
must be notified, in writing, of any 
failed attempt.

5.  The AMC/RO should arrange for an 
examination of the neck, back, and heart 
of the veteran by medical doctors who 
have not previously seen or treated the 
veteran (if possible).  The AMC/RO is 
hereby put on notice that examinations 
accomplished by a nurse, a physician's 
assistant, etcetera, will not be 
acceptable by the Board.  The purpose of 
these examinations is to ascertain the 
etiology of the veteran's disabilities of 
the heart, neck, and back.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiner for review 
before the examination.  Each examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
found disabilities of the neck and lower 
back.  The examiner is asked to state 
whether it is at least as likely as not 
that either disorder is related to any 
in-service disease or injury or to his 
service in general or to a service-
connected disability.  

The individual who performs the 
cardiology portion of the examination 
should comment on the etiology of any 
found heart disabilities to include 
hypertension.  The examiner is asked to 
state whether it is at least as likely as 
not that any found disability of the 
heart is related to any in-service 
disease (such as diabetes mellitus) or 
injury or to his service in general or to 
a service-connected disability (diabetes 
mellitus).  The examiner should comment 
on whether the veteran's diabetes 
mellitus has affected in any manner the 
veteran's heart or any treatment he might 
be receiving now for hypertension or any 
other heart disability.  In other words, 
the examiner should provide comment on 
whether the veteran's service-connected 
diabetes mellitus has aggravated either 
one of the veteran's claimed heart 
disorders in accordance with Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
the examiner determines that the 
veteran's heart disorders are not 
secondary to the veteran's service-
connected diabetes mellitus (as has been 
contended by the veteran's private 
physician in the doctor's March 2005 
report), the examiner should specifically 
note why he or she does not believe that 
the disabilities are inter-related.  In 
other words, if the examiner disagrees 
with the hypothesis made by the veteran's 
doctor, the examiner is requested to 
discuss his reasoning in detail.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
each examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  The AMC/RO must specifically discuss the 
applicability of Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
to the issues involving a heart disability and hypertension.  
If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



